Exhibit 10.1

 

LOGO [g453079snap0002.jpg]

September 5, 2017

Edward L. Doheny II

Dear Ted,

On behalf of Sealed Air Corporation (the “Company,” “we” or “us”), I am pleased
to confirm with you the terms of our offer of employment.

 

1. Start Date, Position and Duties. Your start date will be on September 18,
2017. Until your appointment as Chief Executive Officer, you will have the title
of Chief Operating Officer and CEO-Designate of the Company. In that position,
you will work closely with the Chief Executive Officer of the Company to prepare
for an orderly transition and will report to the Chief Executive Officer.

You will also be appointed to the Board of Directors of the Company (the
“Board”) effective on your start date. We will cause your nomination for
election to the Board for future years while you serve as Chief Executive
Officer.

The Board will appoint you President and Chief Executive Officer of the Company,
reporting to the Board, effective no later than January 1, 2018. In that
position, the Chief Financial Officer, General Counsel and all other functional
leaders will report to you.

The location of your position will be at the Company’s headquarters in
Charlotte, NC. You will be expected to relocate and establish a primary
residence in proximity to the Company’s headquarters as soon as practicable
after your start date, but not later than six months after the start date. You
will be fully reimbursed for documented, reasonable expenses associated with
your relocation, including (i) temporary housing and/or hotel costs in
Charlotte, NC for up to six months following the start date, (ii) round trip
travel for you and your spouse from your home in Milwaukee, WI to Charlotte, NC
for house-hunting and to facilitate the sale of your home in Milwaukee, WI, and
(iii) reimbursement for 100% of the loss on sale of your home in Milwaukee, WI,
capped at $300,000, should you chose to sell that home within three years after
the start date.

During your employment, you (i) will devote substantially all your working time
and attention to the business and affairs of the Company (excluding any vacation
and sick leave to which you are entitled), render such services to the best of
your ability, and use your reasonable best efforts to promote the interests of
the Company, (ii) will not engage in any other employment, consulting or other
business activity that would create a conflict of interest with your services to
the Company, (iii) will not assist any person or entity in competing with the
Company or in preparing to compete with the Company and (iv) will comply with
the Company’s policies and rules, as they may be in effect from time to time and
provided to you. Notwithstanding the foregoing, you will be entitled to

 

1



--------------------------------------------------------------------------------

(A) (1) serve on the boards of such organizations (both for profit or
non-profit) on which you currently serve as previously communicated to us, and
(2) serve on the boards of additional organizations (both for profit or
non-profit), subject to the Board’s prior consent, not to be unreasonably
withheld or delayed, (B) serve on civic or charitable boards or committees,
(C) deliver lectures or fulfill speaking engagements, and (D) manage personal
investments, so long as, in each such case, such activities do not
(a) significantly interfere with the performance of your responsibilities as an
employee of the Company, or (b) create a conflict of interest with your services
to the Company.

 

2. Term. The initial term of your employment will be for a period of five years,
commencing on your start date (the “Initial Term”). Your employment will then be
renewed automatically for additional one year periods commencing on the last
date of the Initial Term, and on each one year anniversary date thereafter (each
subsequent one year period together with the Initial Term, hereinafter
collectively the “Term”), unless either the Company or you provides the other
party with written notice at least 90 days prior to the last date of the Initial
Term or any subsequent Term stating that your employment will not be renewed.

The Term of your employment may be ended earlier as follows: (i) the Term will
end automatically upon your death or “Disability” (as defined in Exhibit A to
this letter); (ii) the Term will end upon your voluntary termination of
employment without “Good Reason” (as defined in Exhibit A to this letter)
provided that you give the Company at least 90 days prior written notice;
(iii) the Term will end upon your voluntary termination of employment with Good
Reason, subject to the notice and cure requirements included in the definition
of Good Reason in Exhibit A to this letter; (iv) the Term will end immediately
upon the Company’s termination of your employment for “Cause” (as defined in
Exhibit A to this letter); and (v) the Term will end upon the Company’s
termination of your employment without Cause provided that the Company gives you
at least 90 days prior written notice. See Section 5 below regarding your right
to severance payments in the event of a “Qualifying Termination” (as defined in
Exhibit A to this letter).

 

3. Initial Equity Awards. We will provide you with the following equity awards
under the Company’s 2014 Omnibus Incentive Plan (or any successor plan) (the
“Stock Plan”) in connection with your acceptance of this offer. These awards
have been approved by the Organization and Compensation Committee of the Board
(the “Organization & Compensation Committee”) and will be granted to you on the
start date, subject to your accepting this offer and commencing employment.
These awards will be evidenced by formal award agreements, in the forms attached
hereto as Exhibits B and C, which will be the governing documents for your
awards.

 

  •   Time-Vesting RSUs. You will receive an award of 30,000 restricted stock
units (“RSUs”) that become vested and payable if you remain continuously
employed with the Company through December 31, 2020.

 

  •  

Performance Share Units. You will receive an award of 70,000 performance share
units (“PSUs”) which become vested and payable if (A) you remain continuously
employed with the Company through December 31, 2020, and (B) either of the

 

2



--------------------------------------------------------------------------------

 

following two performance conditions have been met: (i) the Company’s cumulative
TSR for 2018-2020 is in the top 33% of peers (using the same peer group as
applicable under the 2017-2019 PSU awards made under the Stock Plan to senior
executives) and the Company’s stock price is at or above $60.00 per share as of
December 31, 2020, or (ii) the Company’s stock price is at or above $75.00 per
share as of December 31, 2020. For this purpose, the Company’s stock price as of
December 31, 2020 will be determined based on the arithmetic mean of the closing
prices for the 30 consecutive trading days up to, and including, December 31,
2020.

In case of termination of your employment with the Company before December 31,
2020 due to your death or Disability, (i) your RSUs will become fully (100%)
vested, and (ii) your PSUs will vest on a pro rated basis subject to actual
performance results through the end of the performance period. The RSUs and PSUs
will be forfeited in case of any other termination of employment with the
Company before December 31, 2020, except as otherwise provided in Section 5
below in case of a Qualifying Termination.

 

4. Ongoing Compensation and Benefits. We will provide you with the following
compensation and benefits during your employment:

 

  •   Base Salary: You will receive base salary at the annual rate of
$1,150,000, payable in accordance with the Company’s regular payroll practices.
At least annually, the Organization & Compensation Committee will consider
whether, in its discretion, to increase, but not decrease, your rate of base
salary, based on market trends, internal considerations, performance or such
other factors as the Organization & Compensation Committee may determine.

 

  •   Annual Bonus. Each year you will be eligible for an annual bonus in a
target amount equal to 120% of your base salary and a maximum amount of 200% of
your target. Your 2017 bonus opportunity will be pro rated, based on your actual
base salary from the Company for services in 2017. Your actual bonus amount will
be determined by the Organization & Compensation Committee based on the
achievement of corporate performance goals and its review of your performance in
accordance with the Company’s annual bonus program for senior executives as in
effect from time to time.

 

  •   Long-Term Incentives. You will receive long-term incentives in accordance
with the Company’s long-term incentive program for senior executives as in
effect from time to time as determined by the Organization & Compensation
Committee in its discretion, taking into account factors such as market
practice, cost, performance and such other factors as determined appropriate by
the Organization & Compensation Committee. For 2018, you will receive an award
with a target grant date value of $6.0 million. Consistent with past practice,
we expect to grant such awards in the form of PSUs under the Stock Plan to be
earned based on performance results over a multi-year period, consistent with
the terms of awards for other senior executives as determined by the
Organization & Compensation Committee each year.

 

  •  

Benefits. During the Term, you will be entitled to participate in all
retirement, health and welfare, vacation and other benefit plans and
arrangements generally available to

 

3



--------------------------------------------------------------------------------

 

other senior executives of the Company in accordance with the terms and
provisions of such plans, except as otherwise provided by Section 5 below. In
addition, during the Term the Company will provide you with a customary
executive medical benefit program.

 

  •   Business Expenses. We will reimburse you for reasonable and necessary
travel and accommodation costs, entertainment and other business expenses
incurred as a necessary part of discharging your duties hereunder, subject to
our standard expense reimbursement policies.

 

5. Severance and Change in Control Benefits. The provisions of this Section 5
are in lieu of any severance benefits otherwise provided under the Sealed Air
Corporation Executive Severance Plan or any other severance or change in control
program generally available to senior executives, and you shall not participate
in any such plans or programs.

 

  •   Severance Not in Connection with a Change in Control. In the event of a
Qualifying Termination other than on or within 24 months after a “Change in
Control” (as defined in Exhibit A to this letter), subject to the conditions
provided below, you will be entitled to receive the following severance
benefits: (a) a lump sum cash payment equal to (i) 2.0 times the sum of your
then current annual base salary plus your then current target annual bonus (in
each case, disregarding any reduction thereto that serves as the basis for your
resignation for Good Reason), plus (ii) 2.0 times the then-applicable employee
cost for premiums for medical, prescription and dental benefits under the
Company plans based on your then-applicable elections, (b) you will be eligible
to receive a “Pro Rata Bonus” (as defined in Exhibit A to this letter), and
(c) your initial equity awards provided in Section 3 above will vest on a pro
rated basis, with the PSUs subject to actual performance results through the end
of the performance period. Any other outstanding equity awards will be treated
in accordance with the terms of the applicable award agreements not inconsistent
with this letter.

 

  •   Severance in Connection with a Change in Control. In the event of a
Qualifying Termination on or within 24 months after a Change in Control, subject
to the conditions provided below, you will be entitled to receive the following
severance benefits: a lump sum cash payment equal to (a) (i) 3.0 times the sum
of your then current rate of annual base salary plus your then current target
annual bonus (in each case, disregarding any reduction thereto that serves as
the basis for your resignation for Good Reason), plus (ii) 2.0 times the
then-applicable employee cost for premiums for medical, prescription and dental
benefits under the Company plans based on your then-applicable elections, (b) a
Pro Rata Bonus, and (c) unless more favorable treatment is provided by the
applicable award agreements, full vesting of all outstanding equity compensation
awards upon such Qualifying Termination. With respect to clause (c) of the
preceding sentence, for any unvested performance-based award, the vesting level
will be based upon the greater of: (A) an assumed achievement of all relevant
performance goals at the “target” level, or (B) the actual level of achievement
of all relevant performance goals against target as of the Company’s fiscal
quarter end preceding the Change in Control.

 

4



--------------------------------------------------------------------------------

  •   Timing of Payments. The lump sum cash severance payment will be made as
soon practicable after the release requirement provided below has been
satisfied, and in no event later than 60 days after the date of the Qualifying
Termination. In the case of a Qualifying Termination other than on or within 24
months after a Change in Control, the Pro Rata Bonus will be paid at the same
time as generally applicable under the Company’s annual bonus plan, after
certification of performance results by the Organization & Compensation
Committee, and in no event later than March 15 of the following year. In the
case of a Qualifying Termination on or within 24 months after a Change in
Control, the Pro Rata Bonus will be paid as soon practicable after the release
requirement provided below has been satisfied, and in no event later than 60
days after the date of the Qualifying Termination.

 

  •   No Mitigation. You will not be required to mitigate the amount of any
payments provided in this Section 5 by seeking other employment or otherwise,
nor will the amount of any severance payment provided for in this Section 5 be
reduced by any compensation earned by you as a result of employment by another
company or business, or by profits earned by you from any other source at any
time before or after the date of your Qualifying Termination.

 

  •   Conditions on Receiving Severance. Payment of the severance benefits
provided above are conditioned upon (i) your providing the Company within 60
days after your termination of employment with a release of claims in the form
attached hereto as Exhibit D and (ii) your compliance in all material respects
with the covenants set forth in Section 6 and in any agreements you have entered
into regarding protection of confidential information and ownership of trade
secrets and inventions. Notwithstanding any provision herein to the contrary, in
the event of your material breach of the covenant not to compete contained in
Section 6 below that you fail to cure (if curable) within 15 days following
written notice from the Board, the Company will have the right to recover from
you up to the full amount of the severance benefits previously paid under this
letter. You will not be considered to have materially breached the covenant not
to compete in Section 6 for this purpose unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than three-quarters of the entire membership of the Board (excluding
you, if you are a member of the Board at such time) at a meeting of the Board
called and held for such purpose (after reasonable notice is provided to you and
you are given an opportunity, together with your counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, you are guilty of
a material breach of the covenant not to compete in Section 6, and specifying
the particulars thereof in detail.

 

6. Covenants. You will enter into the standard Company agreement regarding
protection of confidential information and ownership of trade secrets and
inventions attached hereto as Exhibit E. In addition, the following covenants
will apply:

 

  •  

Non-Competition. For 24 months following your termination of employment with us,
you shall not, without the prior written consent of the Board, act as an
officer, director, employee, consultant, partner or stockholder owning more than
five percent of a corporation, business or enterprise that is in the business of
designing,

 

5



--------------------------------------------------------------------------------

 

developing, manufacturing, selling, servicing or promoting a product or service
that competes with any of the products or services manufactured, sold or under
development (meaning that Sealed Air has taken material steps in furtherance of
such development) by the Company or any of its Affiliates (collectively, “Sealed
Air”) (a “Competing Business”) during your employment by us in any location in
which Sealed Air engages in business as of your termination of employment. You
acknowledge and represent that your background and experience adequately
qualifies you to engage in other profitable lines of endeavor and that you will
not be subject to undue hardship by reason of this non-competition commitment.
Nothing herein shall prohibit you (i) from being a passive owner of not more
than 4.9% of the outstanding equity interest in any entity which is publicly
traded, so long as you have no active participation in the business of such
entity or (ii) commencing employment with a subsidiary, division or unit of any
entity that engages in a Competing Business so long as you and such subsidiary,
division or unit do not engage in a Competing Business.

 

  •   Non-Solicitation of Customers. For a period of 24 months following your
termination of employment with us, you shall not solicit, entice, persuade, or
induce any of Sealed Air’s clients or customers at any time during the twelve
months preceding your termination of employment with us to purchase products or
services that are the same or similar to any product or service manufactured or
sold by Sealed Air as of your termination of employment.

 

  •   Non-Solicitation of Employees. For a period of 24 months following your
termination of employment with us, you shall not without the Board’s prior
written consent, cause or attempt to cause any individual who was an employee,
agent or contractor of Sealed Air during the six months preceding your
termination of employment to terminate his or her employment, agency or
contractor relationship with Sealed Air; or interfere or attempt to interfere
with the relationship between Sealed Air and any such employee, agent or
contractor; or hire or attempt to hire any such employee, agent or contractor of
Sealed Air. Notwithstanding the foregoing, this paragraph shall not be violated
by (i) general advertising or solicitation not specifically targeted at Sealed
Air-related persons or entities, or (ii) you soliciting and/or hiring your
administrative assistant.

 

  •  

Non-Disparagement. Following your termination of employment with us, you agree
that you will not make any disparaging or derogatory remarks or statements about
the Company, or the Company’s current and former officers, directors,
shareholders, principals, attorneys, agents or employees. The Company agrees
that it will not make any disparaging or derogatory remarks or statements about
you or your employment with Company. Remarks or statements made privately by any
executive officer or director of the Company to any other executive officer or
director of the Company, in each case, in such executive officer’s or director’s
capacity as an executive officer or director and in furtherance of Company
business, shall not be covered by this covenant. In the event a prospective
employer contacts the Company by any means to verify your employment, the only
information that the Company, and its agents or employees will provide will be
your hire date, date of termination of employment, last position held and, upon
your request, relevant compensation information.

 

6



--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, nothing in this letter shall preclude you or us
from making truthful statements that are required by applicable law, regulation
or legal process.

 

  •   Survival. Any termination of your employment with us shall have no effect
on the continuing operation of this Section 6.

 

  •   Validity; Remedies. You acknowledge that the potential restrictions on
your future employment imposed by this Section 6 are reasonable in both duration
and geographic scope and in all other respects. If for any reason any court of
competent jurisdiction shall find any provisions of this Section 6 unreasonable
in duration or geographic scope or otherwise, you hereby agree that the
restrictions and prohibitions contained herein shall be effective to the fullest
extent allowed under applicable law in such jurisdiction. You expressly
understand and agree that the remedy at law for any breach by you of the
provisions of this Section 6 will be inadequate and that the Company shall be
entitled to injunctive relief if permitted by law. Nothing contained in this
Section 6 shall be deemed to limit the Company’s remedies at law or in equity
for any such breach of said provisions hereof. Any covenant that may not be
specifically enforceable shall, nevertheless, if breached, give rise to a cause
of action for money damages.

 

7. Indemnification. The Company will indemnify you and hold you harmless to the
fullest extent permitted by law against and in respect of any and all actions,
suits, proceedings, claims, demands, judgments, costs, expenses (including
advancement of reasonable attorney’s fees), losses, and damages resulting from
your good faith performance of your duties and obligations with the Company (but
exclusive of any claims made by you or on your behalf). The Company will cover
you under directors’ and officers’ liability insurance both during and, while
potential liability exists, after employment in the same amount and to the same
extent as the Company covers its other officers and directors. These obligations
will survive the termination of your employment with the Company.

 

8. Miscellaneous.

 

  •   No Conflicts. By signing this letter, you represent to the Company that
your acceptance of this offer and agreement to accept employment with the
Company under these terms will not conflict with, violate or constitute a breach
of any employment or other agreement to which you are a party and that you are
not required to obtain the consent of any person, firm, corporation or other
entity in order to accept this offer of employment.

 

  •   Successors and Assigns. This letter shall inure to the benefit of and be
binding upon (i) the Company and its successors and assigns and (ii) you and
your heirs and legal representatives, except that your duties and
responsibilities under this letter that are of a personal nature and will not be
assignable or delegable in whole or in part without our prior written consent.

 

  •  

Entire Agreement. This letter sets forth the entire present agreement of the
parties concerning the subjects covered herein. There are no promises,
understandings,

 

7



--------------------------------------------------------------------------------

 

representations, or warranties of any kind concerning those subjects except as
expressly set forth herein or therein. Any modification of this letter must be
in writing and signed upon the express consent of all parties. Any attempt to
modify this letter, orally, or in writing not executed by all parties, will be
void.

 

  •   Enforceability. If any provision of this letter, or its application to
anyone or under any circumstances, is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability will not affect any
other provision or application of this letter which can be given effect without
the invalid or unenforceable provision or application and will not invalidate or
render unenforceable such provision or application in any other jurisdiction.

 

  •   Governing Law. This letter shall be governed and interpreted in accordance
with the laws of the State of North Carolina without regard to the State’s
conflict of laws provision.

 

  •   Waivers. No failure on the part of any party to enforce any provisions of
this letter will act as a waiver of the right to enforce that provision.

 

  •   Withholding. All payments of compensation to you by the Company shall be
net of any tax or other amounts required to be withheld by the Company under
applicable law.

 

  •   Dispute Resolution. Except with respect to enforcement of any covenants
under or referenced in Section 6 above, the following provisions apply to any
disputes that may arise regarding this letter, your employment with the Company
or your termination of employment with the Company:

 

  •   In the event of any dispute, claim, question or disagreement arising out
of or relating to this letter or the breach hereof, the parties hereto shall use
their best efforts to settle such dispute, claim, question or disagreement. To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
resolution satisfactory to both parties.

 

  •   If the parties do not reach such a resolution within a period of 30 days,
then any such unresolved dispute or claim, upon notice by any party to the
other, shall be submitted to and finally settled by arbitration in accordance
with the Commercial Arbitration Rules (the “Rules”) of the AAA in effect at the
time demand for arbitration is made by any such party. The parties shall
mutually agree upon a single arbitrator within 30 days of such demand. In the
event that the parties are unable to so agree within such 30 day period, then
within the following 30 day period, one arbitrator shall be named by each party.
A third arbitrator shall be named by the two arbitrators so chosen within ten 10
days after the appointment of the first two arbitrators. In the event that the
third arbitrator is not agreed upon, he or she shall be named by the AAA.
Arbitration shall occur in the State of North Carolina or such other location as
may be mutually agreed to by the parties.

 

8



--------------------------------------------------------------------------------

  •   The award made by all or a majority of the panel of arbitrators shall be
final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The parties acknowledge that this letter
evidences a transaction involving interstate commerce. The United States
Arbitration Act and the Rules shall govern the interpretation, enforcement, and
proceedings pursuant to this section. Any provisional remedy which would be
available from a court of law shall be available from the arbitrators to the
parties to this letter pending arbitration. Either party may make an application
to the arbitrators seeking injunctive relief to maintain the status quo, or may
seek from a court of competent jurisdiction any interim or provisional relief
that may be necessary to protect the rights and property of that party, until
such times as the arbitration award is rendered or the controversy otherwise
resolved.

 

  •   To the full extent permitted by law and upon presentation of appropriate
documentation, all reasonable legal fees and expenses incurred by you as a
result of any dispute involving the validity or enforceability of, or liability
under, any provision of this letter (including as a result of any dispute
involving the amount of any payment or other benefit due pursuant to this
letter) shall be paid by the Company provided that you prevail on at least one
material issue.

 

  •   You acknowledge and understand that by agreeing to binding arbitration,
you are waiving a right to a jury trial. The claims covered by this provision
include any statutory claims regarding your employment or the termination of
your employment, including without limitation claims regarding workplace
discrimination.

 

  •  

Section 409A. This letter is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code’) or an exemption thereto,
and, to the extent necessary in order to avoid the imposition of an additional
tax on you under Section 409A of the Code, payments may only be made under this
letter upon an event and in a manner permitted by Section 409A of the Code. Any
payments or benefits that are provided upon a termination of employment shall,
to the extent necessary in order to avoid the imposition of any additional tax
on you under Section 409A of the Code, not be provided unless such termination
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Any payments that qualify for the “short term deferral” exception or
another exception under Section 409A of the Code shall be paid under the
applicable exception. Notwithstanding anything in this letter to the contrary,
if you are considered a “specified employee” (as defined in Section 409A of the
Code), any amounts paid or provided under this letter due to your separation
from service shall, to the extent necessary in order to avoid the imposition of
an additional tax on you under Section 409A of the Code, be delayed for six
months after your “separation from service” within the meaning of Section 409A
of the Code, and the accumulated amounts shall be paid in a lump sum within 10
calendar days after the end of the 6-month period. If you die during the 6-month
postponement period prior to the payment of benefits, the amounts the payment of
which is deferred on account of Section 409A of the Code shall be paid to the
personal representative of your estate within 60 calendar days after the date

 

9



--------------------------------------------------------------------------------

 

of your death. For purposes of Section 409A of the Code, the right to a series
of installment payments under this letter shall be treated as a right to a
series of separate payments. In no event may you, directly or indirectly,
designate the calendar year of a payment. All reimbursements and in kind
benefits provided under this letter shall be made or provided in accordance with
the requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this letter, (ii) the amount of expenses eligible
for reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last calendar day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit. The Company makes no representations that the payments and
benefits provided under this letter comply with Section 409A of the Code and in
no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
noncompliance with Section 409A of the Code.

 

  •   Section 280G. Notwithstanding any other provision of this letter or any
other plan, arrangement or agreement to the contrary, if any of the payments or
benefits provided or to be provided by the Company to you or for your benefit
pursuant to the terms of this letter or otherwise (“Covered Payments”)
constitute “parachute payments” within the meaning of Section 280G of the Code
and would, but for this paragraph be subject to the excise tax imposed under
Section 4999 of the Code (or any successor provision thereto) or any similar tax
imposed by state or local law or any interest or penalties with respect to such
taxes (collectively, the “Excise Tax”), then the Covered Payments shall be
payable either (i) in full or (ii) reduced to the minimum extent necessary to
ensure that no portion of the Covered Payments is subject to the Excise Tax,
whichever of the foregoing (i) or (ii) results in your receipt on an after-tax
basis of the greatest amount of benefits after taking into account the
applicable federal, state, local and foreign income, employment and excise taxes
(including the Excise Tax). Any determination required under this paragraph
shall be made by a nationally recognized accounting firm designated by the
Company prior to the Change in Control and shall be binding upon the Company and
you.

 

  •   Reimbursement for Legal Fees. The Company will reimburse you for your
legal fees incurred in connection with entering into this letter and accepting
this offer, up to a maximum amount of $35,000.

You acknowledge that you have received and read copies of the Company’s Stock
Ownership Guidelines for Executive Officers and Other Key Executives and its
Policy on Recoupment of Incentive Compensation From Executives in the Event of
Certain Restatements.

 

10



--------------------------------------------------------------------------------

Ted, we are most enthusiastic about your joining the team. If these provisions
are agreeable to you, please sign one copy of this letter and return it to me as
soon possible.

 

Sincerely, /s/ William J. Marino

William J. Marino

Chairman of the Board, Sealed Air Corporation

Agreed and Accepted on September 5, 2017

/s/ Edward L. Doheny II Edward L. Doheny II

 

11



--------------------------------------------------------------------------------

Exhibit A to Letter Agreement

Certain Defined Terms

For purposes of the letter agreement dated September 5, 2017 between Sealed Air
Corporation and Edward L. Doheny II, the following terms have the following
meanings:

 

  •   “Cause” means any of the following as determined by the Company: (i) an
act of gross negligence or willful misconduct significantly injurious to the
Company or any subsidiary, (ii) gross dereliction of duties after notice to you
and failure to correct the deficiencies within a thirty (30) day period
thereafter, or (iii) fraud in your capacity as an employee. No act, or failure
to act, will be considered “willful” unless it is done, or omitted to be done,
by you in bad faith or without reasonable belief that your action or omission
was in the best interests of Sealed Air. Any act, or failure to act, based upon
(A) authority given pursuant to a resolution duly adopted by the Board or
(B) the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by you in good faith and in the best interests of
the Company. Your cessation of employment will not be deemed to be for Cause
unless and until there shall have been delivered to you a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board (excluding you, if you are a member of the Board
at such time) at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to you and you are given an opportunity, together
with your counsel, to be heard before the Board), finding that, in the good
faith opinion of the Board, you are guilty of the conduct described in clause
(i), (ii) or (iii), and specifying the particulars thereof in detail.

 

  •   “Change in Control” is as defined in the Stock Plan.

 

  •   “Disability” means your permanent and total disability as determined in
each case by the Organization & Compensation Committee in its discretion, which
determination shall be final.

 

  •   “Good Reason” means your termination of employment with the Company
following the initial existence of one or more of the following conditions
without your consent: (i) a material diminution in your base compensation,
annual bonus opportunity or long-term incentive opportunity; (ii) a material
diminution in your authority, duties, or responsibilities; (iii) a material
change in the geographic location at which you must perform the services;
provided, however, that a relocation of less than 50 miles from your then
present location will not be considered a material change in geographic
location; (iv) the failure of the Board to appoint you President and Chief
Executive Officer of the Company on or prior to January 1, 2018; (v) the failure
of the Board to nominate you for reelection to the Board; (vi) any action or
inaction that constitutes a material breach by the Company of this letter; or
(vii) the Company providing at any time on or after a Change in Control a notice
of non-renewal of the Term.

For a termination of employment to constitute a termination for Good Reason, you
must provide notice to the Company of the existence of the condition described
above within 30 days of the initial existence of the condition, upon the notice
of which the Company has 30 days to remedy the condition. If the condition is
not remedied by the Company within 30 days of the notice, you must terminate
your employment with the Company within 30 days after the Company’s failure to
remedy the condition.

 

12



--------------------------------------------------------------------------------

  •   “Pro Rata Bonus” means a pro-rata portion of the annual cash bonus under
the applicable Company plan for the year in which a Qualifying Termination
occurs equal to a fraction, the numerator of which is the number of calendar
days during such year through (and including) the date of the Qualifying
Termination and the denominator of which is 365, with such pro-rata portion
earned in an amount, (i) in the case of a Qualifying Termination other than on
or within 24 months after a Change in Control, based on the degree to which the
applicable performance financial and operational goals are ultimately achieved,
as determined by the Organization & Compensation Committee on a basis applied
uniformly to you as to other senior executives of the Company, and (ii) in the
case of a Qualifying Termination on or within 24 months after a Change in
Control, based upon the greater of: (A) an assumed achievement of all relevant
performance goals at the “target” level, or (B) the actual level of achievement
of all relevant performance goals against target as of the Company’s fiscal
quarter end preceding the Change in Control.

 

  •   “Qualifying Termination” means a termination of your employment with the
Company either (i) by action of the Company without Cause or (ii) by you for
Good Reason. Termination of your employment with the Company at the end of the
Initial Term or any one-year renewal of the Term, whether by action of the
Company without Cause or otherwise, will not constitute a Qualifying Termination
if the Company has timely provided notice of non-renewal to you and the Term has
ended in accordance with the provisions of this letter, except in the case of a
termination of employment for Good Reason after a Change in Control if triggered
by clause (vii) in the definition of Good Reason.

 

13



--------------------------------------------------------------------------------

Exhibit B to Letter Agreement

Form of Time-Vesting RSU Award for Initial Equity Award

 

14



--------------------------------------------------------------------------------

Exhibit C to Letter Agreement

Form of Performance-Vesting RSU Award for Initial Equity Award

 

15



--------------------------------------------------------------------------------

Exhibit D to Letter Agreement

Form of Release of Claims

 

16



--------------------------------------------------------------------------------

Exhibit E to Letter Agreement

Standard Company Agreement Regarding Protection Of Confidential Information And

Ownership Of Trade Secrets And Inventions

 

17